DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on May 21, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  U.S. 10,299,770 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement filed May 21, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the cited foreign reference did not include an English translation.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

Allowable Subject Matter
Claims 77 and 80-94 are allowed.  The following is an examiner's statement of reasons for allowance: the prior art of record fails to teach “A vessel dissector that is used in conjunction with an endoscope, comprising: an elongated cannula including a lumen therein for receiving the endoscope; a blunt dissecting tip provided on a distal end of the elongated 
The most pertinent prior art reference of record is U.S. 5,916,233, which teaches a similar system comprising several of the claimed limitations.  However, this reference fails to explicitly disclose the specifically-claimed "arcuate slot" limitation, as well as its specifically-claimed relationship with an 'electrode-carrying member having a matching arcuate cross section'.  No other pertinent prior art references were found that would adequately overcome the deficiencies of this reference.  Therefore, Examiner asserts that there is no motivation (either in this reference or elsewhere in the art) for making such specific and significant modifications thereto.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794